Exhibit SUBSCRIPTION AGENT AGREEMENT This Subscription Agent Agreement (the "Agreement") is made as of March 7, 2008, by and among Centerline Holding Company(the "Company"), Computershare Inc., a Delaware corporation, and its fully owned subsidiary Computershare Trust Company, N.A., a national banking (collectively, the “Agent” or individually “Computershare” and the “Trust Company”, respectively).All terms not defined herein shall have the meaning given in the prospectus (the "Prospectus") filed as part of the shelf registration statement on Form S-3, File No. 333-120077, filed by the Company with the Securities and Exchange Commission (the “SEC”) on October 29, 2004, as amended by Pre-Effective Amendment No. 1 filed with the SEC on February 25, 2006 respect thereto (the "Registration Statement"), which Registration Statement was declared effective by the SEC on March 1, 2005. WHEREAS, the Company proposes to make a subscription offer by issuing certificates or other evidences of subscription rights, in the form designated by the Company (the "Subscription Certificates") to the holders (other than Related Special Assets LLC, Stephen M. Ross, Jeff Blau, Related General II L.P. or any Affiliatesof the foregoing (collectively, “Related”)) (collectively, the “Equity Security Holders”) of the following equity securities of the Company: § the Company’s Common Shares (including any restricted Common Shares), § vested options exercisable for Common Shares, § Convertible Community Reinvestment Act Preferred Shares, § Series A Convertible Community Reinvestment Act Preferred Shares, § 4.40% Cumulative Perpetual Convertible Community Reinvestment Act Preferred Shares, Series A-1, § Special Preferred Voting Shares (which for this purpose includes, as a single class of securities with the special preferred voting shares, the Special Common Units Issued by Centerline CapitalCompany LLC, one of the Company’s Affiliates), and § Special Common Interests issued by Centerline Investors I LLC, another one of the Company’s Affiliates (collectively, the “Trust Securities” and individually, a “Trust Security”), as of a record date specified by the Company (the "Record Date"), pursuant to which each Equity Security Holder will receive one right (collectively, the "Rights") to subscribe for shares of the Company’s 11% Cumulative Convertible Preferred Shares, Series A-1 (the “Convertible Preferred Shares”), for each Common Share held by such Equity Security Holder, or that would be issuable to such Equity Security Holder upon conversion or exercise of Trust Securities, all as described in and upon such terms as are set forth in the Prospectus, a final copy of which has been or, upon availability will promptly be, delivered to the Agent; for purposes of this Agreement; For purposes of this Agreement, “Affiliate” of an entity shall mean (i) any officer, director, partner, employee or controlling shareholder of such entity; (ii) any person controlling, controlled by or under common control with any entity or any individual described in (i) above; (iii) any officer, director, trustee, general partner or employee of any person described in (ii) above; and (iv) any person who is a member, other than as limited partner, with any individual described in (i) and (ii) above in a relationship of joint venture, general partnership, or similar form of unincorporated business association; provided, however, that for purposes of this whereas clause and the Rights offering only, “Affiliates” shall not include officers, directors, trustees or employees of the Company or its Subsidairies, other than Stephen M. Ross and Jeff Blau; and WHEREAS, the Company wishes the Agent to perform certain acts on behalf of the Company, and the Agent is willing to so act, in connection with the distribution of the Subscription Certificates and the issuance and exercise of the Rights to subscribe therein set forth, all upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements set forth herein, the parties agree as follows: 1.
